Citation Nr: 0107825	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  94-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
pancreatectomy and cholecystectomy.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a 
prostatectomy.

5.  Entitlement to service connection for cataract of the 
right eye.

6.  Entitlement to service connection for a skin disorder, 
including seborrheic keratosis.

7.  Entitlement to service connection for residuals of 
fracture of the right wrist.

8.  Entitlement to service connection for basal cell 
carcinoma.

9.  Entitlement to an effective date earlier than December 3, 
1992, for a grant of service connection for bilateral hearing 
loss.

10.  Entitlement to an effective date earlier than December 
3, 1992, for a grant of service connection for tinnitus.

11.  Entitlement to an increased (compensable) evaluation for 
residuals of anal fissure, to include skin tags.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  He is represented in this appeal by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Newark, New Jersey, Regional Office (RO).  By a rating 
decision dated in July 1992, the RO denied the veteran's 
claims of entitlement to service connection for residuals of 
a pancreatectomy and cholecystectomy, cataract of the right 
eye, residuals of a prostatectomy, diabetes mellitus, 
seborrheic keratosis, hypertension, a rectal fissure, and 
residuals of a right wrist fracture.  A notice of 
disagreement (NOD) as to that determination was received in 
March 1993, and a statement of the case (SOC) addressing 
those issues was furnished to the veteran and his 
representative in September 1993.  A substantive appeal was 
received in October 1993.  

By rating decision dated in June 1993, the RO denied 
entitlement to service connection for hearing loss.  The 
veteran appeared and offered testimony at a hearing before a 
Hearing Officer at the RO in October 1993.  The transcript of 
that hearing was accepted as an NOD as to the denial of 
service connection for hearing loss, and a supplemental 
statement of the case (SSOC) including the hearing loss issue 
was provided in December 1993.  A letter received from the 
veteran in January 1994 constituted a substantive appeal as 
to the hearing loss issue.  The veteran appeared at another 
RO hearing in June 1994.  A transcript of that hearing is of 
record.  In June 1996, the veteran appeared and offered 
testimony at a personal hearing before a Member of the Board 
sitting at the RO.  A transcript of that hearing is also of 
record.  

In November 1996, the Board remanded the case to the RO for 
further development.  By a rating action in December 1997, 
the RO granted service connection for bilateral sensorineural 
hearing loss, evaluated as 10 percent disabling, effective 
December 3, 1992; for tinnitus, evaluated as 10 percent 
disabling, effective December 3, 1992; and for residuals of 
anal fissure, to include skin tags, noncompensably disabling, 
effective February 7, 1992.  The RO confirmed and continued 
its previous denial of service connection for pancreatectomy 
and cholecystectomy, residuals of prostatectomy, cataract of 
the right eye, diabetes mellitus, seborrheic keratosis, 
hypertension, and residuals of fracture of the right wrist.  
An SSOC regarding the service connection claims was issued in 
December 1997.  

An NOD with regard to the rating assigned to the residuals of 
anal fissure including skin tags was received in March 1998.  
By a rating action in March 1998, the RO confirmed the 
noncompensable rating assigned to the residuals of anal 
fissure including skin tags.  A rating action in April 1998 
denied a claim for service connection for basal cell 
carcinoma.  NOD's as to the denial of service connection for 
basal cell carcinoma, and the effective date assigned for the 
grant of service connection for bilateral hearing loss and 
tinnitus, were received in May 1998.  An SOC pertaining to 
the issue of residuals of anal fissure including skin tags 
was issued in June 1998.  Another SOC, with respect to the 
earlier effective dates, basal cell carcinoma, residuals of 
anal fissure and fracture of the right wrist, was issued in 
November 1998, and a substantive appeal was received in 
February 1999.  

The veteran appeared and offered testimony at another 
personal hearing at the RO in January 2000.  A transcript of 
that hearing is of record.  An SSOC, addressing similar 
issues as reflected in the November 1998 SOC, was issued in 
April 2000.  The appeal was received at the Board in November 
2000.  

The Board notes that, in January 2001, subsequent to 
certification of this appeal to the Board, the veteran 
submitted a substantial amount of additional evidence in the 
form of lay statements, service records, and medical records.  
Generally, the law requires that any such pertinent evidence 
must be returned to the agency of original jurisdiction for 
review and the issuance of an SSOC; unless accompanied by the 
appellant's signed waiver.  38 C.F.R. § 20.1304(c) (2000).  
However, after reviewing the additional evidence, the Board 
concludes that a remand is unnecessary.  The veteran's 
statements essentially repeat earlier contentions, and do not 
provide new assertions or evidence.  The medical records are 
duplicate copies of records already associated with the 
claims file, except for a 1986 VA progress note showing a 
finding of bilateral hearing loss and tinnitus.  As there is 
nothing among those items of additional evidence that is 
"pertinent" to the issues on appeal, as contemplated in 38 
C.F.R. § 20.1304(c), the Board finds that remand for review 
by the agency of original jurisdiction and issuance of 
another SSOC is not required.  Thus, appellate review will 
proceed accordingly.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for a skin disorder to 
include seborrheic keratosis, service connection for basal 
cell carcinoma, and a compensable evaluation for residuals of 
anal fissure, to include skin tags, will be addressed in the 
Remand section of this decision.  

FINDINGS OF FACT

1.  The veteran has not submitted medical evidence to 
establish the existence of residuals of pancreatitis, 
residuals of a gallbladder disorder to include a 
cholecystectomy, diabetes mellitus, and/or hypertension 
during his active wartime service or within the one-year 
presumptive period immediately thereafter.  

2.  There is no competent evidence that any current residuals 
of cholecystectomy, pancreatectomy, diabetes mellitus, and/or 
hypertension are related to the veteran's period of wartime 
service.  

3.  In-service complaints of nonspecific urethritis were 
manifestations of a disability that is shown to have been 
acute and transitory, and which resolved without residuals.  

4.  The evidence does not establish the presence of a 
prostate disorder with prostatectomy until many years after 
service, nor does it establish that it is related to service 
in any way.  

5.  The veteran has not submitted evidence to show the 
existence of cataract in the right eye during active service, 
or that any current cataract is related to service.  

6.  The veteran has not submitted competent evidence to show 
that he sustained a right wrist fracture in service, or that 
he currently has residuals of such an injury.  

7.  All relevant evidence necessary for an equitable 
resolution of the issue of entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss and tinnitus has been obtained by the 
RO.  

8.  The veteran's initial application to establish service 
connection for hearing loss consisted of correspondence 
received at the RO on December 3, 1992; the claim was 
continuously prosecuted thereafter, and culminated with the 
RO granting service connection and assigning an effective 
date that reflected the date of receipt of the veteran's 
December 3, 1992, correspondence.  

9.  Although the veteran did not file a specific claim for 
tinnitus, in September 1997 he underwent VA audiological 
evaluation in connection with his claim for bilateral hearing 
loss; that examination culminated in a medical opinion that 
the tinnitus and bilateral hearing loss were related to 
veteran's World War II service.  

10.  The RO granted service connection for tinnitus, 
effective December 3, 1992.  


CONCLUSIONS OF LAW

1.  Residuals of cholecystectomy and pancreatectomy, diabetes 
mellitus, and hypertension were not incurred or aggravated in 
service, nor may they be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

2.  Residuals of prostatectomy and cataract of the right eye 
were not incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  

3.  Residuals of a fracture of the right wrist were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  

4.  The criteria for an effective date prior to December 3, 
1992, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

5.  The criteria for an effective date earlier than December 
3, 1992, for the grant of service connection of tinnitus, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400(a), (b)(2) (2000); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The records reflect that the veteran entered active duty in 
November 1942.  A review of the enlistment examination of 
October 1942 is completely negative for any complaints, 
findings, or diagnoses indicative of a gallbladder disorder, 
prostate disorder, diabetes mellitus, hypertension, cataract, 
or fracture of the right wrist.  Clinical evaluation of the 
right eye revealed normal findings, and 20/20 right eye 
vision was noted.  Blood pressure was 122/80; and a 
urinalysis was reported as normal.

Service medical records reveal that the veteran sought 
treatment for a urethral discharge in January 1943.  He was 
noted to have been exposed to venereal disease without 
prophylaxis approximately one week prior to noticing his 
symptoms; the diagnosis was acute gonorrheal urethritis.  He 
was treated with antibiotic medication.

The separation examination, conducted in September 1945, was 
negative for any complaints or findings of a gallbladder 
disorder, a prostate disorder, diabetes mellitus, 
hypertension, cataract, or residuals of fracture of the right 
wrist.  Clinical evaluation of the right eye revealed normal 
findings, with 20/20 vision.  Blood pressure reading was 
126/74; a urinalysis was negative.  

The claims folder is devoid of any medical records during the 
period from 1945 through 1992, at which time the veteran 
submitted an application seeking service connection for 
multiple disabilities (on VA Form 21-526).  

The veteran was afforded a VA compensation examination in 
April 1992, at which time the examiner noted a five-year 
history of insulin-dependent diabetes mellitus, and a 20-year 
history of hypertension.  The veteran also complained of pain 
in the right wrist for the past 5 years.  Upon clinical 
evaluation, it was noted that the veteran had wax in his 
ears; the tympanic membranes were not visualized.  Status 
post cataract was noted in the right eye; the pupils were 
reactive.  The fundus was not visualized.  It was also noted 
that the veteran was status post cholecystectomy and 
pancreatectomy for gallstones, and status post polyp removal.  
There were no gastrointestinal symptoms reported.  The 
abdomen was soft, with no masses.  It was further noted that 
the veteran was status post prostatectomy in 1985; no current 
urinary complaints were noted.  The veteran was reported to 
be a known diabetic, on insulin, with no current complaints.  
The diagnoses were status post pancreatectomy and status post 
cholecystectomy for treatment of gallstones, and status post 
cataract removal.  The veteran subsequently underwent an 
orthopedic examination in June 1992.  He indicated that he 
had sustained a closed fracture of the right wrist in 1943 or 
thereabouts; he said had undergone a closed reduction, and 
that the wrist was casted for 6 to 8 weeks.  Diagnosis was 
deferred.  

Received in July 1992 were VA medical records dated from 
January 1991 to July 1992, which show that the veteran 
received clinical evaluation and treatment for various 
disabilities, including a cataract, diabetes mellitus, and 
hypertension.  During a clinic visit in January 1991, it was 
noted that the veteran had insulin-dependent diabetes 
mellitus due to cholecystectomy, caused by pancreatitis since 
1988; the impression was stable.  In April 1991, the veteran 
was seen for follow up evaluation of a polypectomy performed 
in December 1990; it was noted that he was doing well, with 
normal bowel habits.  When seen in September 1991, it was 
noted that the veteran had been aType I diabetes patient for 
the past four years, secondary to pancreatitis due to 
cholecystitis.  A treatment report dated in February 1992 
reflected a diagnosis of a cataract.

The records further show that, in February 1992, the veteran 
was admitted to a hospital for a colonoscopy and removal of 
polyps.  It was noted that he had had recurrent polyps for 
the past 11/2 years, which had been removed on different 
occasions.  It was noted that the veteran had had cataracts 
removed in 1985 and 1992; it was also reported that he was 
diagnosed with BPH (benign prostatic hypertrophy) in 1983, 
with no current complaints.  A colonoscopy was normal.  
During a clinic visit in July 1992, it was noted that the 
veteran had had diabetes mellitus since 1988, status post 
pancreatitis secondary to gallstones.  The report also 
indicated that the veteran had hypertension, a history of 
colonic polyps, and status post cataract surgery in March 
1992.  The diagnostic impression was of diabetes mellitus, 
fair control, and hypertension, controlled.  

Received in May 1993 were VA progress notes dated from June 
1992 to April 1993, which show that the veteran received 
treatment for several disabilities.  The records indicate 
that he was admitted to a hospital in September 1992 for a 
colonoscopy, but no polyps were seen.  During a clinic visit 
in October 1992, the veteran complained of decreased hearing.  
It was noted that he veteran had Type I diabetes mellitus 
secondary to pancreatitis, due to gallstones approximately 
five years before.  The diagnostic impression indicated 
diabetes mellitus, stable clinically; and hypertension, 
stable.  

At his personal hearing in October 1993, the veteran 
testified that he had developed cataracts in the right eye 
from diabetes, and had developed diabetes and pancreatitis 
approximately six years before.  He maintained that he had 
developed hypertension as a result of the tension he was 
under in military service.  He said that his military 
occupational specialty was airplane mechanic, and that he was 
in charge of general maintenance of aircraft.  He stated that 
it was not unusual to spend over 1500 hours on most of the 
engines, and he was not provided any earplugs or other 
protection.  The veteran contended that he developed hearing 
loss as a result of his exposure to loud aircraft noises.  He 
also testified that he had fractured his right wrist when he 
was bounced out of the rear of a crew truck while coming from 
the flight line.  The veteran indicated that his wrist was 
placed in a cast for 3 to 4 weeks, and he was placed on light 
duty as a supply clerk.  He stated that he currently was 
experiencing stiffness in the right wrist.  Similar 
contentions and testimony were offered during a personal 
hearing held at the RO in June 1994.  

VA medical records dated from December 1993 to November 1994 
reflect clinical evaluation and treatment for several 
disabilities, including a cataract and diabetes mellitus.  
The veteran was admitted to a hospital in September 1994 for 
a colonoscopy, which was negative.  During a clinic visit in 
October 1994, it was noted that the veteran had Type I 
diabetes mellitus secondary to pancreatitis, due to 
gallstones seven years before.  

At his personal hearing in June 1996, the veteran reiterated 
his contentions regarding the development of hearing loss.  
He indicated that he had spent a significant number of hours 
working on heavy bombers.  He said he had started noticing a 
problem with his hearing in the 1950's, and started going to 
VA for treatment in the late 1960's.  The veteran again 
related that he had sustained a broken wrist on a trip from 
the flight line, when he was bounced out of a truck and 
landed on his hand.  His representative noted the service 
records reflect that the veteran served at least seven months 
as a supply clerk, and was later returned to normal duties.  
The veteran indicated that he spent five months in the 
hospital during service, for pancreatitis.  He maintained 
that his diabetes mellitus developed after his surgery to 
treat pancreatitis.  

Received in July 1996 was a record of separation from 
military service, which shows that the veteran's military 
occupational specialty was airplane mechanic.  It was also 
indicated that he was assigned as a supply clerk for a period 
of 7 months.  

In a memorandum dated January 1997, Dr. Galen P. Stanislaus 
indicated that he was unable to find records of any 
documentation of a clinical encounter with the veteran.  Dr. 
Stanislaus stated that he was unable to recall any 
conversation with the veteran in which he would have analyzed 
his medical problems.  He noted that he would interpret the 
alleged statement as indicating that diabetes could result 
from pancreatic disease; he stated that diabetes, in turn, 
poses a risk of cataract formation.  Dr. Stanislaus stated 
that he would be unable to relate any of those diagnoses to 
the medical problems the veteran had while in the Armed 
Forces.  

The veteran was afforded a VA compensation examination in 
September 1997, at which time he reported a bilateral hearing 
loss since military service when he was exposed to airplane 
engines and had no ear protection.  The veteran also reported 
problems with constant, high-pitched ringing tinnitus, 
bilaterally.  It was noted that tinnitus was present, 
bilateral and constant, with a high pitched ringing sound 
that had begun more than 10 years before.  Clinical 
evaluation revealed a normal auricle, a normal ear canal, and 
a normal tympanic membrane, bilaterally.  The external, 
middle, and inner ears were normal.  No tenderness over the 
mastoid was noted.  There was no clinical evidence of active 
external, middle, or inner ear disease.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
50
65
75
LEFT
15
30
50
60
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 in the left ear.  The 
pertinent diagnoses were tinnitus, by history; no active ear 
disease; and bilateral sensorineural hearing loss.  The 
examiner explained that "[d]ue to the tinnitus and the 
increasing amount of hearing [sic; probably meant "hearing 
loss"] over the years, with history of exposure to the 
airplane injuries [sic; probably meant "airplane engines"], 
I feel that the tinnitus and the bilateral sensorineural 
hearing loss is [sic; probably meant "are"] service-
connected.  

Of record is the report of a joints examination, performed in 
September 1997 and dictated in October 1997.  The veteran 
reported fracturing his right wrist during active military 
service; he stated that it was casted.  The veteran indicated 
that the only problem he currently experienced with the right 
wrist was that it sometimes froze up.  On examination, there 
was no swelling, warmth, tenderness, crepitance, or effusion.  
Both wrists flexed to 75 degrees and extended to 60 degrees, 
with 30 degrees of ulnar and 30 degrees of radial deviation.  
X-ray study of the wrists revealed degenerative subchondral 
pseudocyst changes, and evidence of calcification within the 
joint space; no evidence of fracture or dislocation was 
noted.  The diagnosis was normal examination of both wrists.  
The examiner explained that most 80-year-olds have 
degenerativejoint disease (DJD) on X-rays of their wrists.  
The examiner expressed the opinion that it is doubtful that 
any right wrist fracture in World War II has anything to do 
with the veteran's wrist occasionally freezing up.  

Received in December 1997 were VA progress notes dated from 
November 1994 to October 1997, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including hypertension, diabetes 
mellitus, and a cataract.  A progress note dated in February 
1995 reported a history of Type I diabetes mellitus of eight 
years' duration, secondary to pancreatitis secondary to 
gallstones.  The impression was that he was clinically 
stable.  The veteran was admitted to a hospital in September 
1996 with a diagnosis of colonic polyps; he underwent a 
colonoscopy that was normal.  

Received in March 1998 were VA hospital summaries, dated from 
May 1986 to May 1988.  The veteran was admitted to a hospital 
in May 1986, for elective cataract surgery of the left eye; 
he underwent extracapsular cataract extraction, with 
posterior chamber IOL (intraocular lens), on May 7, 1986.  He 
tolerated the procedure well.  He was subsequently admitted 
to a VA hospital in November 1987, with a history of 
hemorrhagic pancreatitis secondary to gallstones.  He 
underwent pancreatectomy and cholecystectomy.  He was 
discharged from the hospital in April 1988; the discharge 
diagnoses were pancreatic pseudocyst; acute hemorrhagic 
pancreatitis; acute renal failure; and gallstones.  In May 
1988, the veteran was readmitted to the hospital for new 
onset of insulin-dependent diabetes mellitus (IDDM), and for 
diabetic counseling.  The discharge diagnoses were new onset 
of IDDM; pancreatic insufficiency; anemia; renal 
insufficiency; and history of gallstone pancreatitis and 
pseudocyst.  

At his personal hearing in January 2000, the veteran 
maintained that he had been examined by the audiology 
department at the VA Medical Center in East Orange, New 
Jersey, on three separate occasions dating back to 1986.  He 
stated he was told at that time he had considerable hearing 
loss and should consider going to VA for hearing aids.  The 
veteran asserted that VA had knowledge of his hearing loss 
long before it was diagnosed in September 1997.  His 
testimony regarding his wrist was similar to that previously 
reported in his prior hearings in June 1994 and June 1996; 
transcripts of those hearings are of record.  

II.  Legal analysis

A. Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 
3.303(a), 3.304 (2000).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Previously, and during the time the present appeal was 
perfected, the United States Court of Appeals for Veterans 
Claims had held that any claimant for benefits administered 
by VA had the burden of submitting evidence sufficient to 
justify a belief that the claim was well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the 
U.S. Court of Appeals for the Federal Circuit had held that, 
under 38 U.S.C. § 5107(a), VA had a duty to assist only those 
claimants who had established well grounded (i.e., plausible) 
claims.  More recently, the Court of Appeals for Veterans 
Claims had issued a decision holding that VA was not 
permitted to assist a claimant in developing a claim which 
was not well grounded.  Morton v. West, 12 Vet.App. 477 (July 
14, 1999), en banc consideration denied, 13 Vet.App. 205 
(1999) (per curiam), remanded sub nom. Morton v.Gober, No. 
99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished per curiam 
order), opinion withdrawn and appeal dismissed, 14 Vet.App. 
174 (2000) (per curiam).

However, the United States Congress has passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096.  
See generally Holliday v. Principi, ___ Vet. App. ___, No. 
99-1788 (Feb. 22, 2001).

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions where appropriate to attempt to establish service 
connection.

Under both previous and current law, VA has long recognized a 
duty to assist the veteran in developing evidence pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (2000).  The VCAA contains a number of new 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions in attempts to 
establish service connection.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation, and to determine whether there is additional 
evidentiary development to be accomplished.  Based upon the 
extensive development of medical evidence, including records 
submitted by the veteran and his representative, and multiple 
examinations of the veteran by VA, the Board concludes that 
all reasonable efforts have been made to compile a complete 
record for our decision, and that the veteran has had 
adequate notice of the evidence needed to substantiate his 
claim.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (1991); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development as 
to the issues which we are resolving today (other issues are 
being remanded, below).  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet.App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Now we must determine whether a preponderance of the evidence 
supports the claim or whether all of the evidence is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  In making the above 
determination, it is our responsibility to weigh the 
credibility and probative value of the evidence and, in so 
doing, we may accept one medical opinion and reject others.   
Schoolman v. West, 12 Vet.App. 307, 310-11 (1999); Evans v. 
West, 12 Vet.App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  It is also the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet.App. 420, 424-25 (1998).  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 
12 Vet.App. 185, 187 (1999).  In addition, we are mindful 
that we cannot make our own independent medical 
determinations and that we must have plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet.App. 171 (1991).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage v. Gober, 10 Vet.App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran who has made a 
showing of in-service incurrence or aggravation of a disease 
or injury "must still submit sufficient evidence of a causal 
nexus between that in-service event and his or her current 
disability . . . to be ultimately successful on the merits of 
the claim."  Wade v. West, 11 Vet.App. 302, 305 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

1.  Residuals of cholecystectomy and pancreatectomy

As to this issue, the Board notes that the veteran's service 
medical records do not reflect any treatment for gallstones, 
cholecystitis, or pancreatitis in service.  There is also no 
other evidence of record showing that the veteran was either 
diagnosed with or treated for these conditions at any time 
during service.  Moreover, there is no evidence that any of 
the claimed disabilities existed during the one-year 
presumptive period after the veteran left active military 
service in 1945.  The evidence of record indicates that the 
veteran developed pancreatitis in 1987 secondary to 
gallstones; he subsequently underwent a cholecystectomy and 
pancreatectomy.  There is no objective medical evidence 
linking the veteran's cholecystectomy and pancreatectomy to 
an incident of active service or to incurrence during the 
one-year presumptive period.  

In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against the claim, and not so 
evenly balanced as to warrant giving the veteran the benefit 
of the doubt.  

2.  Diabetes mellitus and hypertension

The service records themselves are negative for any 
documented diagnosis of diabetes or medical notation of 
symptoms or findings related to the disorder.  There is also 
no competent evidence of compensably manifested diabetes 
within the initial post-service year, so as to warrant 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.  Rather, as shown in available records, diabetes 
mellitus was first diagnosed by VA physicians many years 
after service, in 1988, to be a result of pancreatitis, which 
was secondary to gallstones.  None of the post-service 
medical evidence contains a competent opinion relating 
diabetes mellitus to the veteran's period of service.  38 
C.F.R. § 3.303(d).  Therefore, the claim of entitlement to 
service connection for diabetes mellitus must be denied.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition, the Board notes that there were no references to 
any clinical manifestations of hypertension during the 
veteran's period of active service.  The recent medical 
evidence reveals that the veteran is currently diagnosed with 
hypertension.  Significantly, during the veteran's VA 
compensation examination in April 1992, it was noted that the 
veteran had a 20-year history of hypertension.  That history 
would indicate that the veteran's hypertension had its onset 
in the early 1970's, approximately 17 years following his 
discharge from military service.  Inasmuch as hypertension 
was not shown to be present until many years after the 
veteran's separation from service, and the current medical 
evidence does not provide a reasonable basis on which to 
associate his present diagnosis of hypertension with military 
service, a basis for a grant of service connection does not 
exist.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.

3.  Residuals of prostatectomy

The Board notes that there is no competent medical evidence 
in the record establishing that the veteran developed a 
prostate disorder during his service that led to a 
prostatectomy, nor does the claims folder contain competent 
evidence of a nexus or link between the veteran's 
prostatectomy and an injury or disease incurred during 
service.  While the service medical records do reflect that 
veteran had been treated in service on one occasion for 
urethral discharge, a prostate condition was not reported at 
that time or for many years thereafter.

The first medical evidence of record showing a prostate 
disorder is the report of the April 1992 VA examination, 
which reported a history of status post prostatectomy in 
1985, with no current urinary complaints; however, the 
examination report does not include any information regarding 
the etiology of the disorder.  The VA hospital report dated 
in February 1992 also reported a history of a prostate 
problem, with a diagnosis of benign prostatic hypertrophy in 
1983; however, no current complaints were noted.  Even 
assuming that the veteran currently suffers from any 
residuals of a prostatectomy, there is no competent medical 
evidence of record suggesting a nexus between any such 
disorder and his military service in the 1940's.  

In the instant case, the veteran maintains that service 
connection should be granted for residuals of a 
prostatectomy.  While the veteran is certainly competent to 
describe his immediate symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge . . . ."  Espiritu, supra, 2 Vet.App. at 
494.  Causative factors of a disease amount to a medical 
question, and therefore only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet.App. 286 
(1992).  Therefore, without doubting his sincere belief in 
his claim, since there is no objective medical evidence to 
support the veteran's assertion that current residuals of a 
prostatectomy are reasonably related to service, his claim 
must be denied.  

In view of the foregoing, the Board is of the opinion that 
the weight of the evidence is against this aspect of the 
claim, and not so balanced as to warrant giving the veteran 
the benefit of the doubt.  

4.  Cataract of the right eye

The evidence of record does not establish, nor does the 
veteran contend, that cataracts were present at any time 
during his active military service; the service medical 
records are completely negative for any indication of a 
cataract in the right eye.  The first evidence to show that 
the veteran had a cataract is a VA hospital report dated in 
February 1992, which is dated several decades after discharge 
from service.  That particular hospital report indicates that 
the veteran had bilateral cataracts removed in 1985 and 1992.  
In addition, although the VA examination of April 1992 
reported status post cataract extraction of the right eye, 
that report fails to establish a causal relationship between 
cataract of the right eye and service or any incident 
therein.  Thus, as there is no competent medical evidence of 
record which establishes that the veteran has had a cataract 
of the right eye of service origin, there is no basis upon 
which to establish service connection for a cataract of the 
right eye, or residuals thereof.  

The Board recognizes that the veteran has claimed his eye 
problems are related to diabetes mellitus.  Specifically, he 
is claiming that his cataract in the right eye was directly 
caused by his diabetes mellitus.  However, since, as 
discussed above, service connection is not warranted for 
diabetes mellitus, that portion of the present claim 
pertaining to the purported relationship between the 
veteran's cataracts in the right eye and his diabetes 
mellitus has been rendered, in effect, moot.  

In reaching this decision, the Board has again considered the 
doctrine of granting the benefit of the doubt/reasonable 
doubt to the veteran, but we do not find the evidence to be 
approximately balanced such as to warrant its application. 

5.  Residuals of fracture of the right wrist

The service medical records are silent for any complaints of 
or treatment for a right wrist condition.  That includes 
evidence from the entrance examination in October 1942, 
wherein no pertinent abnormalities were noted.  The 
evaluation of the veteran's upper extremities upon separation 
examination in September 1945 produced normal findings.  

The Board has considered all the relevant evidence of record 
concerning the veteran's claimed right wrist condition.  
Essentially, the veteran believes that service connection is 
warranted because he has pain and stiffness in the right 
wrist which he believes is associated with a wrist injury 
stemming from a fall from a truck in service.  However, the 
Board points out that the determinative facts with regard to 
this claim are that the service medical records do not 
indicate that the veteran was ever seen or treated for an 
injury or problems with the right wrist.

The record discloses that the first complaints related to the 
right wrist did not appear until June 1992, more than 47 
years after the veteran's discharge from military service; no 
pertinent diagnosis was reported in 1992.  Moreover, the 
evidence of an in-service right wrist disorder has not been 
shown in this case, other than by the veteran's history as 
reported to his examiners.  We hasten to reassure the veteran 
that we do not doubt the veracity of his account of his wrist 
injury in service.  The question before us now, more than 
half a century later, is whether he has a current disability 
of the wrist which is referable to the in-service injury he 
has described.  The October 1997 VA examination report 
specifically opined that the present-day right wrist 
complaints are not associated with any claimed in-service 
fall, or otherwise related to service.  Rather, the examiner 
noted that the only clinical finding was degenerative joint 
disease of the wrist, noted on X-rays, which the examiner 
specifically identified as typical for an individual of the 
veteran's attained age.  

In the absence of current disability of the right wrist which 
has been linked to service by competent medical evidence, the 
claim for service connection for residuals of a fracture of 
the right wrist must be denied.  

B.  Earlier Effective Date

Except as otherwise provided by law, the effective date of an 
award based upon an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  38 
U.S.C.A. § 5110(a) (West 1991 & Supp. 2000).  This statutory 
provision is implemented by a regulation which provides that 
the effective date for disability compensation will be the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  The date of 
entitlement to an award of service connection will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2000).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2000).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2000).  The 
Veterans Claims Assistance Act of 2000 recently emphasized 
that a "claimant" is "any individual applying for, or 
submitting a claim for, any benefit under the laws 
administered by the Secretary."  Public Law No. 106-475, 114 
Stat. 2096, 2096.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).  See Norris v. West, 12 
Vet.App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2000).  

Based upon a complete review of the evidence on file, the 
Board finds that the effective date of December 3, 1992, is 
the earliest effective date assignable for service connection 
for bilateral hearing loss, as a matter of law.  The date of 
receipt of the veteran's original claim seeking service 
connection for this disorder was more than one year after his 
separation from service in September 1945.  Although he filed 
a claim for other disorders in February 1992, he first 
initiated a claim for hearing loss in December 1992.  
Accordingly, the applicable regulation dictates that the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  As the veteran did not file his claim 
within a year after separation from service, the effective 
date for service connection for a bilateral hearing loss 
cannot be earlier than the date of receipt of the claim.  VA 
is bound to follow the controlling statute and regulation, 
which provide no basis for the award of an effective date 
earlier than December 3, 1992.  

The Board acknowledges the veteran's contentions that he 
sought treatment for hearing loss at a VAMC in 1986, long 
before he was formerly diagnosed with that disorder in 
September 1997.  However, although 38 C.F.R. § 3.157 provides 
that records of treatment may constitute an informal claim 
for benefits in some cases, this rule applies to claims for 
an increased rating and claims to reopen a prior decision, 
but does not apply to original claims for service connection.  
Since the veteran did not file a claim for service connection 
for bilateral hearing loss, either a formal or informal 
claim, prior to December 3, 1992, the current effective date 
is the appropriate date for the grant of benefits at issue.  
The Board has no authority to grant relief of the sort the 
veteran seeks.  In this case, the law is clear and offers no 
basis for an effective date earlier than that already in 
place.  

As noted above, in December 1992, the veteran filed an 
original claim for service connection for hearing loss.  At 
that time, there was no mention regarding a claim of service 
connection for tinnitus.  A VA examination in April 1992 was 
silent with respect to any complaints or findings of a 
bilateral hearing loss or tinnitus.  Subsequently, a private 
treatment report dated in October 1995 reflects that the 
veteran was issued hearing aids; however, no complaints or 
findings relating to tinnitus were reported.  Finally, during 
the September 1997 VA examination, the examiner opined that, 
in light of the veteran's tinnitus and increasing amount of 
hearing loss over the years, with his history of exposure to 
the noise of airplane engines in service, the tinnitus and 
bilateral hearing loss were likely connected to service.  

The RO, in a December 1997 rating decision, granted service 
connection for numerous disorders, including tinnitus, and 
assigned a 10 percent rating for that condition.  Service 
connection and compensation for tinnitus were made effective 
from December 3, 1997.  

In May 1998, the veteran indicated his disagreement with the 
assigned effective date for the award of service connection 
for tinnitus.  Through his representative, the veteran has 
indicated, in his NOD, that tinnitus was concurrent with 
hearing loss, and that it was noted on VA audio examination 
in 1986.  However, as noted above, where a claim for service 
connection of a particular disability or disabilities is 
filed many years after service, and service connection is 
granted therefor, the effective date for the grant of service 
connection is the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b); 38 C.F.R. § 3.400(b).  

The mere fact that a symptom reported by the veteran, such as 
ringing in the ears, was noted on audiological evaluation in 
1986 does not establish that the veteran desired service 
connection for a specific disability that might be associated 
with such symptom.  Moreover, the veteran has never submitted 
a specific claim for service connection for tinnitus.  In 
fact, it was only through his December 1992 claim for a 
hearing loss that he underwent an audiological evaluation 
culminating in a diagnosis of chronic bilateral tinnitus.  
Clearly, the claim for hearing loss was recognized by the RO, 
and thus filed, and the diagnosis of chronic tinnitus was 
rendered, more than one year after the veteran's discharge 
from service.  Indeed, the date of the bilateral hearing loss 
claim is the earliest possible date on which service 
connection for tinnitus could be awarded.  

Thus, with all due respect for the sincerity of the 
contention, the veteran's assertion that an informal claim 
for service connection for tinnitusshould be deemed to have 
been filed prior to December 3, 1992, is without merit.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  Statements submitted by the veteran and his 
representative, prior to the statement received by the RO on 
December 3, 1992, do not indicate that service connection was 
being sought for tinnitus; thus no earlier statement may be 
construed as an informal claim for that benefit.  Moreover, 
while a treatment report may constitute an informal claim for 
some benefits, such as an increased rating for a condition 
already established as service-connected, that does not apply 
to original applications for service connection where, as in 
the instant case, there has been no prior allowance or 
disallowance of a formal claim for service connection.  See 
38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet.App. 33 (1993).  

Under these circumstances, there is no factual or legal basis 
for assignment of an effective date for service connection 
for bilateral hearing loss or tinnitus prior to December 3, 
1992.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra, 1 Vet. App. at 55-57.  



ORDER

Entitlement to service connection for residuals of 
cholecystectomy and pancreatectomy is denied.  

Entitlement to service connection for hypertension and 
diabetes mellitus is denied.  

Entitlement to service connection for residuals of 
prostatectomy is denied.  

Entitlement to service connection for cataract of the right 
eye is denied.  

Entitlement to service connection for residuals of fracture 
of the right wrist is denied.  

An effective date prior to December 3, 1992, for the grant of 
service connection for bilateral hearing loss, is denied.  

An effective date prior to December 3, 1992, for the grant of 
service connection for tinnitus, is denied.  

REMAND

I.  Service connection for a skin disorder, including
seborrheic keratosis, and basal cell carcinoma

A review of the service medical records reflects that, in 
September 1943, the veteran was diagnosed with furuncle, both 
wrists.  He was subsequently diagnosed and treated for 
furuncle, flexor surface, right forearm, in April 1944.  The 
service medical records also show that the veteran was seen 
in consultation in April 1945 because of white spots on his 
chin; it was noted that he had two spots on his face that 
were free of hair and were becoming depigmented.  It was 
suggested that the veteran receive active massage and 
ultraviolet light treatment.  No pertinent diagnosis was 
noted.  

VA medical records dated from January 1991 through November 
1994 show that the veteran received treatment for several 
disabilities, including various skin growths.  A treatment 
report dated in March 1991 reported a diagnosis of status 
post excision of basal cell carcinoma in October 1990, with 
no current complaints.  The veteran was next seen in February 
1992, for follow up evaluation of his basal cell carcinoma 
actinic damage; he described multiple lesions on his back and 
arms.  The assessment was "rule out" basal cell carcinoma; 
seborrheic keratosis.  He was again seen in March 1992 with 
pearly papules; a biopsy revealed findings of basal cell 
carcinoma.  A VA examination report in April 1992 noted a 
history of excision of several skin cancers in the past 
(basal cell carcinoma); scattered papules; and seborrheic 
keratosis.  No pertinent diagnosis was reported.  A treatment 
report dated in October 1994 reflects that the veteran was 
seen for evaluation of a lesion on his forehead; the 
assessment was actinic keratosis and seborrheic keratosis.  

VA progress notes dated from November 1994 through October 
1997 show that the veteran continued to receive clinical 
attention for various skin growths variously diagnosed as 
basal cell carcinoma; allergic dermatitis; and actinic 
keratosis.  

At an RO hearing in January 2000, the veteran testified 
regarding claims for service connection for a skin disorder, 
including his skin cancer.  He said his primary duty in the 
Army Air Forces was as an airplane mechanic; he noted that he 
was in basic training in Miami Beach, FL.  He testified that 
he was on a flight line in service and was exposed to a lot 
of sun; as a result, he often got sunburned.  The veteran 
explained that all of his duty stations were in areas where 
he was exposed to a lot of sun; they included Gulf Port, MS, 
Blithe, CA, and Mandershan, England.  The veteran indicated 
that they worked on flight lines and were always exposed to 
the sun for several hours during a workday.  The veteran 
reported that he had first developed skin cancer around 1993; 
he indicated that he had to have lesions frozen and removed 
almost every three months.  

In view of the cumulative evidence, the Board believes that 
determining the diagnostic classification of the veteran's 
skin disorder(s) and associated etiology is essential to our 
final determination.  In this regard, The Board is of the 
opinion that a thorough and contemporaneous dermatological 
examination to determine the nature and etiology of the 
veteran's skin disorder(s) would provide valuable assistance 
in rendering a decision in this case.  See Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

II.  Compensable evaluation for anal 
fissure,
to include skin tags

Controlling statutes and regulations provide that a proper 
appeal consists of a timely notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2000).  A substantive appeal must be 
filed within 60 days after the date of mailing of the SOC or 
within the remainder of the one-year period from the date of 
mailing of the notification of the initial review and 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC, and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  Id.  

The Board may exercise jurisdiction over an issue only after 
an appellant has filed both a timely NOD as to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 
Vet. App. 554 (1993).  In this regard, the U.S. Court of 
Appeals for Veterans Claims has held that "jurisdiction does 
indeed matter and it is not 'harmless' when the VA during the 
claims adjudication process fails to address threshold 
issues."  McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  
The Court has further indicated that "[a] jurisdictional 
matter may be raised at any stage" of a proceeding.  AB v. 
Brown, 6 Vet.App. 35, 37 (1995) quoting Phillips v. General 
Servs. Admin., 924 F.2d 1577, 1579 (Fed.Cir. 1991).  

The Board finds that the issue of whether the appellant has 
perfected this issue for appellate review on the merits by 
filing a timely substantive appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claim.  See Roy, supra.  

In the present case, it appears that the RO did not address 
the question of whether the veteran had filed a timely 
substantive appeal as to the claim of entitlement to a 
compensable evaluation for anal fissure, to include skin 
tags.  We note that a rating decision was issued by the RO in 
December 1997, granting service connection for anal fissure 
and assigning a noncompensable evaluation, effective February 
7, 1992.  The veteran was notified of that decision and his 
appellate rights by a letter dated January 13, 1998.

An NOD as to the rating assigned was received from the 
veteran on March 3, 1998.  An SOC was mailed to the veteran 
on June 11, 1998 (with an enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals, for the veteran's use if he wished to 
perfect the appeal).  The appellant was further notified 
that, if the RO did not hear from him within the applicable 
period, his case would be closed.  Therefore, the veteran had 
60 days from the June 11, 1998, SOC, or the remainder of the 
one-year period from the date of the notification of the 
determination in January 1998, to submit a substantive 
appeal.  While the record shows that a letter was received 
from the veteran on January 5, 1999, it did not contain any 
discussion of the issue of an increased rating for anal 
fissure to include skin tags.  

It appears that a substantive appeal was received, at the 
earliest, on February 3, 1999, when the RO received a Form 9, 
with an attached cover letter from his service 
representative.  Thus, it does not appear that a substantive 
appeal was received within 60 days from the date on which the 
agency of original jurisdiction mailed the SOC to the 
veteran, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed (i.e., January 13, 1998).  It therefore 
appears that a timely substantive appeal was not filed in 
this case, as to this issue.  See 38 C.F.R. § 20.302(b).

The claims file contains no indication that the RO advised 
the appellant that his appeal had not been perfected in a 
timely manner, nor was he afforded the opportunity to explain 
the time discrepancy.  

Because a failure to file a timely substantive appeal 
deprives the Board of jurisdiction over a case, we might be 
inclined to dismiss this appeal at this time.  However, we 
are mindful that a determination as to the timeliness of an 
NOD or a substantive appeal is itself an appealable issue, as 
to which a claimant is entitled to file an NOD and as to 
which he or she must then receive an SOC.  See 38 C.F.R. 
§§ 19.34, 20.101(c); see also 38 U.S.C. §§ 7104(a), 
7105(b)(1).  Moreover, certain procedural rights govern 
pursuit of VA benefits.  A claimant has the right to file a 
claim and to receive a decision on that claim; to identify 
for appeal an issue or issues that he or she believes were 
wrongly decided and to express disagreement; to receive an 
SOC, perfect the appeal, and submit argument on behalf of a 
position; and to receive a hearing.  Here, the Board has the 
jurisdiction -- indeed, we have the obligation -- to assess 
our jurisdiction, but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the veteran has filed a timely 
substantive appeal regarding the denial of a compensable 
evaluation for anal fissure to include skin tags, a remand is 
required.  See Marsh v. West, 11 Vet.App. 468 (1998).  

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (2000).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  

The Board further notes that very recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other, pending cases.  As noted above, the Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, supra.  We 
are confident that, on remand, the RO will satisfy the 
obligations imposed by the new law.  

In view of the foregoing, the Board hereby REMANDS this case 
to the RO for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for a skin disorder, 
including skin cancer, since his 
discharge from military service.  The RO 
should request the veteran to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources he identifies, not currently of 
record, should then be requested and 
associated with the claims folder.  
Regardless of any reply from the veteran, 
the RO should obtain medical records 
concerning the veteran from the VAMC in 
East Orange, NJ.  

2.  Thereafter, the veteran should be 
accorded a VA dermatology examination, to 
determine the nature, extent, and 
etiology of any current skin disorder he 
may have.  The claims folder, to include 
a copy of this Remand, must be made 
available to the examiner, for review in 
conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  All findings should be reported 
in detail.  After examining the veteran 
and reviewing his pertinent medical 
history, the examiner should express an 
opinion as to the etiology of any skin 
disorder diagnosed on examination.  For 
each skin disorder (to include skin 
cancer) identified, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the condition 
developed in service or resulted from 
conditions in service, to include sun 
exposure.  The examiner should specify 
the facts on which he/she relied in 
arriving at this opinion, including 
whether he/she relied solely on the 
statements of the veteran as the basis 
for concluding that the condition began 
in service.  Any opinion expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and the required opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet.App. 268 (1998).  

4.  After completing any additional 
development deemed necessary, the RO 
should then readjudicate the issue of 
entitlement to service connection for a 
skin disorder, including seborrheic 
keratosis and basal cell carcinoma, in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the determination remains 
adverse to the veteran in any way, both 
he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence, including 
medical records received at the Board in 
January 2001.  This document should 
include reference to all applicable laws 
and regulations as well as detailed 
reasons and bases for the decisions 
reached.  The veteran and his 
representative should then be afforded 
the applicable time period in which to 
respond.  

5.  In addition, the RO should determine 
whether a timely substantive appeal was 
received as to the veteran's claim of 
entitlement to a compensable evaluation 
for anal fissure to include skin tags, 
under applicable law.  If it is 
determined that the veteran submitted a 
timely substantive appeal, the RO should 
return the case to the Board, after 
notifying the veteran that the Board may 
find that the appeal was not timely, and 
that he may advance arguments as to its 
timeliness.  If the RO finds that the 
substantive appeal was not timely, then 
the RO should so notify the veteran and 
furnish appellate rights as to that 
specific issue.  

6.  Then, if the determination as to 
timeliness is unfavorable to the veteran 
and he indicates a desire to appeal, the 
RO should issue him a Statement of the 
Case on the question of whether the 
denial of his claim was properly 
perfected for appellate review.  The SOC 
should contain a summary of the pertinent 
facts and a summary of the laws and 
regulations applicable to the proper 
filing of appeals.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond to the 
Statement of the Case.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



